PER CURIAM.
Appellant seeks review of an advisory opinion issued by the Division of Elections, Department of State, in accordance with section 106.23(2), Florida Statutes (1981). We have examined our jurisdictional grant under article V, section 4(b), Florida Constitution, section 120.68, Florida Statutes (1981), and the pertinent provisions of chapter 106, Florida Statutes (1981), and determined that we are without subject matter jurisdiction. Accordingly, the appeal is DISMISSED.
SHAW, WENTWORTH and THOMPSON, JJ., concur.